Citation Nr: 1807337	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  12-23 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, panic disorder with agoraphobia, schizoaffective disorder, or however diagnosed, but excluding schizoid personality disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to June 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

By way of procedural background, this matter was previously before the Board in April 2017.  The Board remanded the claim for further development.  The claim has now been returned to the Board for further appellate consideration.  

As reflected on the title page of this decision, the Board broadens the service connection claim to an acquired psychiatric disorder, to include depressive disorder, anxiety disorder, panic disorder with agoraphobia, dysthymia, schizoaffective disorder, or however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).  

The Veteran waived a hearing before the Board in his August 2012 substantive appeal, via a VA Form 9.  


FINDINGS OF FACT

1.  A psychiatric disorder did not clearly and unmistakably pre-exist entry into active service.

2. With resolution of any doubt in the Veteran's favor, the currently diagnosed acquired psychiatric disorder, to include schizoaffective disorder, is related to his active service.  



CONCLUSIONS OF LAW

1.  The evidence is not clear and unmistakable that a psychiatric disorder preexisted active service.  38 U.S.C. §§ 1110, 1111 (2012); 38 C.F.R. § 3.304 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b).  If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder but may bring a claim for aggravation of that disorder.  In such cases, 38 U.S.C. § 1153 applies, and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under section 1153 is applicable, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).

Aggravation of a preexisting injury occurs where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A psychosis, to include schizoaffective disorder, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Personality disorders are not diseases or injuries under VA regulations and, therefore, are not disabilities for which service connection can be granted. 
38 C.F.R. § 3.303(c).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder. 
38 C.F.R. §§ 4.9, 4.125(a), 4.127.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

II.  Issue of the Preexistence of an Acquired Psychiatric Disorder

The Veteran contends that the acquired psychiatric disorder preexisted service and was aggravated by service.  The Veteran contends that before he entered service, he experienced a range of symptoms he attributes to a mental health disorder, including paranoia, anxiety, depression, and disrupted sleep.  See August 2017 VA examination.  Further the Veteran's brother reported that the Veteran was detached from others, exhibited flat affect, and lacked resilience as a child.  The Veteran's brother also observed that the Veteran's military service aggravated the mental health condition.  See October 2012 SSA records.  However, the Veteran also asserts his mental health disorder began in service.  See January 2011 notice of disagreement.  

Significantly, the Board finds that neither schizoaffective disorder, nor any other acquired psychiatric disorder, was "noted" at entry.  Thus, the presumption of soundness attaches and requires clear and unmistakable evidence that the disease or injury existed prior to service and was not aggravated by service to rebut the presumption.  38 U.S.C. § 1111; 38 C.F.R. § 3.304; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Ci. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  However, the United States Court of Appeals for the Federal Circuit explained the Miller decision finding that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).  

The Veteran was afforded a VA examination in August 2017.  The examiner opined that the Veteran's currently diagnosed schizoaffective disorder clearly and unmistakably pre-existed active service and was not aggravated by service.  Instead, the examiner determined the Veteran experienced a flare-up of the preexisting schizoaffective disorder during service and that flare-ups are a natural progression of the disease.  The examiner's opinion regarding the preexistence of disability was impermissibly based solely on the Veteran's lay statements, as there are no clinical records associated with the claims file prior to entry into active service (nor do any clinical records refer to a preexisting disability).  Additionally, the rationale provided was inadequate as it did not cite to specific clinical evidence in the claims file to support the conclusion.  

After reviewing all evidence of record, both lay and medical, the Board finds that the evidence is not clear and unmistakable that the Veteran had an acquired psychiatric disorder before entering active service.  Although, the Veteran is competent to relate pre-service psychiatric symptoms, a mere history of symptoms provided by a veteran does not, in itself, constitute a diagnosis or notation of a preexisting disorder.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Further, the record suggests that the Veteran did not receive psychiatric care before entering service.  See October 2012 SSA records.  Neither the Veteran nor the Veteran's brother is competent to render a pre-service diagnosis of a psychiatric disorder, as neither has the requisite medical knowledge, training, or experience to be able to diagnose medically complex diseases.  See Kahana, 24 Vet. App. at 437.  

For the above-stated reasons, the Board finds that the currently diagnosed acquired psychiatric disorder did not clearly and unmistakably exist before service; therefore, the presumption of soundness is not rebutted.  38 U.S.C. § 1111; 38 C.F.R. 
§ 3.304.  When the presumption of soundness is not rebutted, the case converts to one for direct service connection.  See Wagner at 1096.

III.  Analysis of Claim for Service Connection

Initially, the Board notes that the Veteran is currently diagnosed with an acquired psychiatric disorder, specifically schizoaffective disorder.  See October 2017 VA examination report.  During the appellate period, the Veteran has also been diagnosed with depressive disorder, anxiety disorder, schizoid personality disorder, panic disorder with agoraphobia, and dysthymia.  

The Veteran reported symptoms of an acquired psychiatric disorder during service.  The Veteran indicated on his December 9, 1970 report of medical history, for admittance to aircraft mechanic school, that he sometimes had bad dreams, was depressed, and sometimes became very nervous.  The examining physician did not clinically evaluate the Veteran's psychiatric status or note any psychiatric disorders on the corresponding December 1970 report of medical examination.  

Additionally, the Veteran was treated during service in May 1971 for being afraid of everybody, believing that people were out to get him, and reporting that people were trying to hurt him.  The Veteran also reported feeling "very nervous."  The Veteran reported previous suicidal ideations in December 1970, but it is unclear if this occurred before or after entry into service.  The physician's impression was "schizophrenic reaction," and the Veteran was ultimately admitted during active service to Letterman General Hospital psychiatry ward from May 1971 to June 1971.  The RO requested the service treatment records related to the Veteran's inpatient hospitalization, but no such service treatment records could be located.  The RO determined that further efforts to obtain these records would be futile.  

Subsequent to the in-patient hospitalization during service, the Veteran ultimately was discharged after undergoing a Medical Review Board.  Despite the admitting diagnosis of schizophrenic reaction, the Medical Review Board recommended the Veteran be separated from service, diagnosed the Veteran with "inadequate personality," and determined that the Veteran had no disqualifying mental or physical defects to warrant discharging the Veteran through medical channels.  The Veteran was honorably discharged from service in June 1971.  However, the June 1971 report of medical examination at discharge notes the Veteran had an abnormal clinical psychiatric examination, and the Veteran reported experiencing a history of nightmares, depression, and nervousness on the corresponding June 1971 report of medical history.  Further, no personality disorders were noted on the examination report at discharge.  

The Veteran's sister submitted a lay statement describing that, after the Veteran returned home from service, the Veteran was withdrawn and retreated to his room, except to use the restroom or to eat.  She observed when the Veteran had to leave home, he would place his things in a very precise way.  Then, when he returned home, he was suspicious that someone had moved or touched his things.  She reported that the Veteran's reclusiveness and inability to maintain employment began after he returned from service.  The Board finds her credible statements are highly probative as to the Veteran's behavior after discharge from service. 

The Veteran contends he did not seek treatment before July 2010 because he was treating himself.  VA treatment records dated July 2010 to February 2014 indicate the Veteran generally experienced symptoms of depression, anxiety, paranoia, being uncomfortable around people, trouble concentrating, loss of interest, insomnia, hopelessness, irritation, disturbance of mood and motivation, and passive suicidal ideations.  Generally during this time period, mental status examinations describe the Veteran as casually dressed and well-groomed with fair to poor insight and judgment.  The Veteran exhibited flattened affect, unpressured speech, appropriate and cooperative behavior, and was oriented to time, place, and person.  The Veteran began exhibiting grandiose thought processes in August 2012, which has increased in frequency.  More recently the Veteran has expressed beliefs that there is a government conspiracy to destroy therapeutic treatment tools and books related to radionics, as well as a belief that he is receiving daily telepathic messages from his spirit guide and his television.  See October 2013 VA treatment records and August 2017 VA examination.  The Veterans GAF scores under the Diagnostic and Statistics Manual (DSM) IV ranged from 35 to 65 during this period.  

The Veteran was hospitalized from August 2011 to September 2011 at Hill Crest Behavioral Hospital.  The admitting diagnosis was dysthymia and major depressive disorder, current episode severe but without psychotic symptoms.  The Veteran's GAF score at admission was 35.  The Veteran reported experiencing increasing depression and suicidal ideations for the previous month.  A September 2011 discharge report described the Veteran as calm and cooperative with normal psychomotor function and good eye contact.  Speech was normal and affect was stable and congruent with mood.  Thought processes were linear, goal directed, and free of paranoia or delusion.  The Veteran denied suicidal or homicidal ideations.  Perceptions were noted to be free of psychosis.  Judgement was fair and insight was good.  

In August 2012, the Veteran's treating VA psychiatrist prepared a physician's statement for Aid and Attendance.  He reported Axis I diagnoses of anxiety disorder and depression and an Axis II diagnosis of schizoid personality disorder with paranoid personality features.  The VA psychiatrist noted the Veteran presented with a long chronic history of anxiety and depression with fluctuating severity depending on current stressors.    

Additionally of note, the Veteran's social worker reported in an August 2012 VA treatment record that the term "schizophrenic reaction," noted as the admitting diagnosis for the in-patient hospitalization during service, was an outdated term that no longer held any clinical meaning.  The VA social worker explained that this term could be a precursor diagnosis of a psychosis under the DSM-IV.  

The Veteran underwent a psychiatric evaluation for his claim for Social Security Disability Income (SSDI) in December 2012.  The examiner found the Veteran first received mental health treatment in June 1971 during service.  The Veteran experienced depressed mood, sleeping too much, fatigability, difficulty concentrating, hopelessness, and suicidal thoughts, anxiety, panic twice a week, restlessness, irritability, muscle tension, trembling, avoiding leaving his home, nausea, tingling, fear of losing control, racing thoughts, impulsivity, and anger.  The psychiatrist described the Veteran as having restricted affect and as depressed and anxious.  Speech was spontaneous.  The Veteran reported audio and visual hallucinations, most recently the week of the examination.  The Veteran felt that others can read his mind and that he can read other people's minds.  The Veteran's judgment and insight were fair.  This psychiatrist found that his examination was consistent with the diagnoses of record to include major depressive disorder, panic, alcohol dependence, and schizoid personality disorder with paranoid features.   

The Veteran was afforded a VA examination in August 2017 with regard to this claim.  The Veteran was diagnosed with schizoaffective disorder.  The VA psychiatrist noted the Veteran only has one diagnosis and attributed all of his symptoms, to include depressed mood, anxiety, paranoia, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgement, disturbances in mood and motivation, difficulty in establishing effective work and social relationships, difficulty adapting to stressful situations, and persistent delusions and hallucinations.  As discussed above, the examiner impermissibly concluded that the Veteran's acquired psychiatric disorder was not related to active service because it preexisted and was not aggravated by active service.  Of note, the examiner did not report that the Veteran had a personality disorder.

The Board finds the August 2017 VA examiner's opinion to be less probative and accordingly assigns it low weight.  On review of the medical records and as determined above, there is no clear and unmistakable evidence of a preexisting psychiatric disorder; thus, the VA examiner's rationale is based on a faulty factual premise.  Further, the Board finds the August 2012 VA treatment record, which noted the in-service impression of a schizophrenic reaction as indicative of a precursor diagnosis for a psychosis, to be highly probative, especially when combined with the Veteran's clinical history in service and since discharge from service and probative lay statements of record. 

After a review of all evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed acquired psychiatric disorders are directly related service, including the in-service report of symptoms of depression, anxiety, and paranoia.  The Veteran was evaluated by a psychiatrist in service and placed in a closed psychiatric ward due to his symptomatology.  As the Veteran has now been diagnosed with a psychosis, his disability may be service connected based on the symptoms reported in service and continuous symptoms post-service.  38 C.F.R. § 3.303 (b).  For any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, service connection may be granted.  38 C.F.R. § 3.303 (d).  

With resolution of any doubt in his favor, the Board finds that service connection for an acquired psychiatric disorder is granted.  

ORDER

Service connection for an acquired psychiatric disorder is granted.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


